Title: To Thomas Jefferson from John Morgan, 9 March 1825
From: Morgan, John
To: Jefferson, Thomas


                        Honoured and much respected, Sir,
                        
                            Richmd.
                            March 9. 1825
                    Being uncertain whether the Chair of the Institutes and Practice of medicine is filled or not, in the University of Virga I though it might be admissible to ascertain the fact and if it is not filled, to offer for it. I have presumed that the Theory and Practice of Medicine are confided to one Professor. If the chair remain to be filled, I could give reference, which would show, that few physicians have had more ample opportunities than I have had in twenty extensive practice to judge for my self concerning the nature and cure of diseases in Virginia, Penna Maryld. and New Yk. including their metropoles, besides some opportuties in the British islands and the institution of the Medical schools of Penna and Maryld.It will be readily infered from the printed advertisement, that were I called to fill a Chair of Medical Instruction tomorrow, that the Course of Lectures for it are ready. The inference would be correct; and no objection would be made to the subjecting of them to previous inspection. I am aware that it occasionally happens that men are appointed to Professors’ chairs, before they begin to write; and therefore before it is ascertained whether they will succeed to write any thing to purpose or not; concerning which little more certainty exists a priori, than exists of drawing a price from a lotery. But  my idea is that no person should be called to teach, either the Theory or Practice of Medicine till his course or an epitomy of it was submitted to inspection and approved, while his name remained unknown. But it is too much to risk a private thought that might clash with common practice or adjusted rules: I therefore conclude. A letter ad—directed to me should be to Richmd. Virga
                        
                    